In an action for a declaratory judgment and related relief, defendants Incorporated Village of Old Westbury and its Mayor appeal from an order of the Supreme Court, Nassau County, dated November 24, 1981, which denied their motion pursuant to CPLR 3211 to dismiss plaintiffs’ causes of action on the grounds of lack of standing, res judicata and/or collateral estoppel, and the Statute of Limitations. Order affirmed, without costs or disbursements, for the reasons stated in the opinion of Justice Oppido at Special Term. We note that the complaint must be viewed not merely in terms of this single municipality but on a regional basis (see Berenson v Town of New Castle, 44 AD2d 564, decision amd 44 AD2d 839, affd 38 NY2d 102; Southern Burlington County NAACP v Township of Mount Laurel, 67 NJ 151, app dsmd 423 US 808). Damiani, J. P., Gulotta, Rubin and Boyers, JJ., concur.